Order modified on the facts and as a matter of discretion so as to stay the trial of the issues until the September, 1945, Term of court, with leave to either party at the opening of the court in September, 1945, to make such further application as they may be advised, and as so modified affirmed, without costs of this appeal to any party. All concur. (The order grants objectants’ motion for a preference and denies proponents’ motion to place the cause of action on the military calendar, or in the alternative to hold the trial until September, 1945.) Present — Taylor, P. J., Harris, McCurn, Larkin and Love, JJ.